TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00039-CR





Thomas Thompson, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. 9044136, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s third motion for extension of time to file brief is granted.  Appellant’s
counsel, Mr. Walter C. Prentice, is ordered to tender a brief in this cause no later than June 24, 2005. 
No further extension of time will be granted.
It is ordered June 8, 2005.
 
Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish